In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-1153
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

TAIWO K. ONAMUTI,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
         No. 1:16-cr-00093-1 — James R. Sweeney, II, Judge.
                     ____________________

  ARGUED OCTOBER 6, 2020 — DECIDED DECEMBER 18, 2020
               ____________________

   Before WOOD, BRENNAN, and SCUDDER, Circuit Judges.
    SCUDDER, Circuit Judge. Taiwo Onamuti, a Nigerian citizen,
pleaded guilty to identity theft and defrauding the U.S. Treas-
ury out of $5 million through illegitimate tax refunds. His plea
agreement with the government waived his right to appeal his
conviction “on any ground” except for a claim of ineﬀective
assistance of counsel. Onamuti later sought to withdraw his
plea, arguing that his lawyer failed to advise him that his con-
victions would subject him to mandatory deportation. The
2                                                   No. 19-1153

district court denied the motion without an evidentiary hear-
ing, a ruling Onamuti challenges on appeal. We cannot reach
the issue, however, and indeed dismiss the appeal, as Ona-
muti is bound by the waiver of appeal he agreed to in his plea
agreement.
                                I
    From 2014 to 2016, Onamuti led an identity-theft ring re-
sponsible for ﬁling almost 1,500 tax returns and netting
$5 million in illicit refunds. The fraud scheme entailed sophis-
tication, requiring the use of stolen personal identifying infor-
mation to ﬁle fraudulent returns requesting maximum re-
funds and then laundering the proceeds domestically and
abroad. At times the ring exploited government websites to
gather information needed to submit the returns and to en-
sure that legitimate returns had not already been ﬁled.
    Once the authorities detected the fraud, a federal indict-
ment followed. A grand jury charged Onamuti with eleven
counts of presenting false claims, 18 U.S.C. § 287, nine counts
of identity theft, id. § 1028(a)(7), two counts of aggravated
identity theft, id. § 1028A, and one count of conspiracy to de-
fraud the United States, id. § 371.
    Onamuti pleaded guilty to one count each of false claims,
identity theft, and aggravated identity theft. In his accompa-
nying plea agreement, Onamuti expressly acknowledged
that, while his plea “may have consequences” for his immi-
gration status, he “nevertheless” wanted to accept responsi-
bility for his oﬀense conduct “regardless of any immigration
consequences” that a plea may entail. He likewise certiﬁed
that he had read the agreement, discussed it with his attorney,
and understood its terms. Onamuti also “expressly waive[d]”
No. 19-1153                                                    3

the right to appeal his conviction “on any ground” except a
claim alleging the ineﬀective assistance of counsel.
   During his plea colloquy, Onamuti conﬁrmed under oath
that, by pleading guilty pursuant to the agreement, he “may
very well be deported” and that he was waiving his appellate
rights. The district court accepted Onamuti’s plea as knowing
and voluntary and later sentenced him to 204 months’ impris-
onment.
                               II
                               A
    On appeal, Onamuti continues to pursue withdrawing his
guilty plea. He ﬁrst sought to do so before sentencing, insist-
ing that his lawyer failed to advise him that, by pleading
guilty, the law made deportation mandatory because of the
nature of his convictions. He also requested an evidentiary
hearing to allow the district court to evaluate the merits of his
request. The district court denied both motions. Regardless of
what his lawyer told him about the immigration conse-
quences of his plea, the court reasoned, Onamuti expressly
conﬁrmed during the plea colloquy that he understood that
he “may very well be deported.” And no evidentiary hearing
was necessary, the court added, without substantial evidence
impugning the validity of the plea. The court then empha-
sized that Onamuti had oﬀered “no evidence whatsoever—
only unsworn assertions that contradict both themselves and
his sworn statements at his change of plea hearing.”
    This precise and limited issue—the denial of an eviden-
tiary hearing—is the only question Onamuti raises on appeal.
But this challenge runs headlong into the appellate waiver
Onamuti agreed to in his plea agreement.
4                                                    No. 19-1153

    A “voluntary and knowing waiver of an appeal is valid
and must be enforced.” United States v. Perillo, 897 F.3d 878,
882 (7th Cir. 2018) (quoting United States v. Sakellarion, 649
F.3d 634, 638 (7th Cir. 2011)). And a valid appeal waiver can
extend to, and require dismissal of, a challenge to the denial
of a motion to withdraw a guilty plea, for such a request ef-
fectively challenges a conviction. See United States v. Alcala,
678 F.3d 574, 578 (7th Cir. 2012). What all of this means here
is that our review asks two sequential questions—whether the
appeal waiver covers the claim Onamuti advances on appeal,
and, if so, whether the waiver was knowing and voluntary.
See Perillo, 897 F.3d at 882–83.
    Onamuti agreed to a broad appellate waiver—to forgo ap-
peal “on any ground.” This language covers Onamuti’s re-
quest to withdraw his plea. See Perillo, 897 F.3d at 883; see also
United States v. McGuire, 796 F.3d 712, 715 (7th Cir. 2015). By
extension, then, the expansive waiver forecloses a challenge
to the district court’s refusal to hold a related evidentiary
hearing.
    We see no reason in the record to ﬁnd that Onamuti’s
waiver was not knowing and voluntary. He repeatedly
acknowledged, both in the plea agreement and while under
oath before the district court, that he understood the rights he
was waiving and the immigration consequences of his plea,
all of which he conﬁrmed having discussed with his attorney.
Onamuti is bound to the waiver he agreed to. See Alcala, 678
F.3d at 578–80.
                                B
   We close by adding a few words in response to Onamuti’s
repeated suggestion that he pleaded guilty only because of
No. 19-1153                                                      5

inaccurate advice conveyed to him by his counsel in the dis-
trict court. A showing of ineﬀective assistance of counsel may
be reason to ﬁnd an appeal waiver was not knowing and vol-
untary and, so, unenforceable. See, e.g., Hurlow v. United
States, 726 F.3d 958, 964 (7th Cir. 2013); United States v. Hodges,
259 F.3d 655, 659 n.3, 661 (7th Cir. 2001). During oral argu-
ment, however, counsel assured us that Onamuti presses no
ineﬀective assistance claim on appeal.
    In denying Onamuti’s motion for an evidentiary hearing,
the district court never reached the ineﬀective assistance
claim, instead declining to hold a hearing because Onamuti
oﬀered nothing to call into question the statements he made
under oath during the plea colloquy. The district court’s stop-
ping point may very well matter for Onamuti in the future.
    Raising an ineﬀective assistance claim on direct appeal is
a narrow exception and “is almost always imprudent.” United
States v. Cates, 950 F.3d 453, 456 (7th Cir. 2020). District court
proceedings aim to determine guilt or innocence, not to re-
solve ineﬀective assistance claims. Lacking evidence of coun-
sel’s actions and reasoning, the resulting record is often too
inadequate to permit meaningful appellate review. See Mas-
saro v. United States, 538 U.S. 500, 504–05 (2003). And by ad-
vancing an ineﬀective assistance claim on direct review, a de-
fendant loses the chance to present the claim a second time
under 28 U.S.C. § 2255. See Cates, 950 F.3d at 457. For that very
reason, we have time and again warned defendants against
bringing such claims on direct appeal. See id. (collecting
cases).
   Almost invariably, defendants are better served by pursu-
ing such claims on collateral review under 28 U.S.C. § 2254 or
§ 2255. That channel oﬀers some prospect of developing the
6                                                    No. 19-1153

facts and record necessary to prove an alleged Sixth Amend-
ment violation. Upon a proper showing, the district court may
hold a hearing and receive testimony revealing what advice
counsel provided and the defendant’s decision-making pro-
cess in choosing a particular course of action in the trial court.
See Massaro, 538 U.S. at 505; see also Williams v. Jackson, 964
F.3d 621, 630 (7th Cir. 2020) (explaining the showing required
to receive an evidentiary hearing on a § 2254 petition); Day v.
United States, 962 F.3d 987, 992 (7th Cir. 2020) (same for
§ 2255).
    These observations apply with full force here. The record
contains only Onamuti’s unsworn assertions about what
counsel told him. What is missing is any response from Ona-
muti’s original counsel as well as related perspectives on how
Onamuti likely would have proceeded but for the allegedly
deﬁcient advice he received before choosing to plead guilty.
See Lee v. United States, 137 S. Ct. 1958, 1967 (2017). Even more,
at oral argument, Onamuti’s counsel stated that he is not ad-
vancing an ineﬀective assistance claim on appeal. And in an
admirable display of candor, counsel for the government
stated that, based on the present record, it would not argue
that the law-of-the-case doctrine precludes an ineﬀective as-
sistance claim in a future § 2255 proceeding. See United States
v. Taglia, 922 F.2d 413, 418 (7th Cir. 1991).
    Whether Onamuti chooses to go forward on such a claim
is up to him, and we express no view on the claim’s merits or
likelihood of success. We conﬁne ourselves to the narrow
question of whether Onamuti’s appeal waiver precludes our
review of the district court’s denial of an evidentiary hearing
on his motion to withdraw his plea. Having concluded that
Onamuti waived this challenge, we DISMISS the appeal.